Citation Nr: 1138019	
Decision Date: 10/12/11    Archive Date: 10/19/11

DOCKET NO.  10-03 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for traumatic arthritis of the left knee, to include as due to a shrapnel wound. 

2. Entitlement to service connection for traumatic arthritis of the right knee, to include as due to a shrapnel wound.

3. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.

4. Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Blake, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1944 to April 1946. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Houston, Texas, Department of Veterans Affairs (VA) Regional Office (RO), which in pertinent part, denied entitlement to a TDIU and service connection for traumatic arthritis of the left and right knees and PTSD. 

During the course of the appeal on the issue of service connection for PTSD, the evidentiary development has resulted in evidence showing a diagnosis of depression not otherwise specified, rule out PTSD. The Veteran's representative recently asserted that the issue on appeal should be service connection for PTSD with depression. The Board has characterized the issue as entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depression, in light of the evidence of record and the decision in Clemmons v. Shinseki, 23 Vet. App. 1, 8 (2009). The Board has therefore listed the issue on the title page accordingly. 

In September 2011, the Veteran testified at a video conference hearing held before the undersigned Veterans Law Judge. A copy of the transcript is of record.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). 38 U.S.C.A. § 7107(a)(2) (West Supp. 2010).

The issues of entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depression, and to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2. When resolving all doubt in the Veteran's favor, the Veteran's traumatic arthritis of the left knee, to include as due to a shrapnel wound, is attributable a combat injury during active service.   

3. During the September 2011 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran withdrew from appellate status the issue of entitlement to service connection for traumatic arthritis of the right knee, to include as due to a shrapnel wound.     


CONCLUSIONS OF LAW

1. Given the benefit of the doubt to the Veteran, traumatic arthritis of the left knee, to include as due to a shrapnel wound, was incurred in service. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West Supp. 2010); 38 C.F.R. §§ 3.159, 3.303 (2011).  

2. The criteria for withdrawal of a Substantive Appeal by the Veteran, with regard to the issue of entitlement to service connection for traumatic arthritis of the right knee, to include as due to a shrapnel wound, have been met. 38 U.S.C.A. § 7105 (West Supp. 2010); 38 C.F.R. §§ 20.200-20.202, 20.204 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants. When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West Supp. 2010); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002). In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the United States Court of Appeals for Veterans Claims held that VA must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.

Given the fully favorable decision discussed below for the issue of entitlement to service connection for traumatic arthritis of the left knee, to include as due to a shrapnel wound, the Board finds that any issue with regard to the timing or content of the VCAA notice provided to the Veteran is moot or represents harmless error.  

II.  Decision

A. Left Knee

In a June 2009 notice of disagreement (NOD), the Veteran reported that his arthritis came from shrapnel that is still lodged between his joints and has caused him considerable pain for many years. Most recently, at the September 2011 Board hearing, he testified that he got shrapnel in his knee after being attacked by a Japanese bombing and shelling operation while on a mission in the Philippines, and that he still has pain in his knees. The Veteran contends that service connection is warranted for traumatic arthritis of his left knee that is due to the shrapnel wound he incurred during military service.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A § 1110 (West Supp. 2010). Service connection for arthritis may be granted if manifest to a compensable degree within one year of separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113 (West Supp. 2010); 38 C.F.R. §§ 3.307, 3.309(a) (2011). Service connection may also be granted for any disease after service when all the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2011).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The chronicity provision of 38 C.F.R. § 3.303(b) is applicable where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumption period and still has such condition. Such evidence must be medical unless it relates to a condition as to which, under the Court's case law, lay observation is competent. Savage v. Gober, 10 Vet. App. 488, 498 (1997). In addition, if a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection. 38 C.F.R. § 3.303(b) (2011).

If the record demonstrates that the Veteran engaged in combat with enemy forces, then by statute VA shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and to that end, shall resolve every reasonable doubt in favor of the Veteran. Service connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary. 38 U.S.C.A. § 1154(b) (2011).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As previously noted, the Veteran is asserting that his traumatic arthritis of the left knee is due to shrapnel located therein, which occurred during his active service while stationed in the Philippines. His DD Form 214 shows that his military occupational specialty (MOS) was light truck driver, and he is the recipient of the Purple Heart and Combat Infantryman Badge (CIB), along with other medals and awards. Given his combat status, the Veteran's assertions as to an in-service shrapnel wound is accepted as consistent with his active service. 38 U.S.C.A. § 1154(b) (West Supp. 2010); 38 C.F.R. § 3.304(d) (2011). Therefore, the Board concedes that the Veteran incurred a shrapnel wound during active service, and the questions for consideration are whether the Veteran has arthritis of the left knee and if so, is it causally related to the conceded in-service injury.

After separation from service, VA outpatient treatment records reveal the Veteran has arthritis of the left knee. He was diagnosed with degenerative joint disease of both knees in a December 2005 record and with osteoarthritis of both knees in a July 2008 record. A December 2008 record also noted the Veteran's past medical history (PMH) of osteoarthritis of both knees, left worse than right. 

Throughout the pendency of the appeal, the Veteran was afforded two VA examinations in connection with his claim on appeal, which also document the Veteran's left knee arthritis. At the February 2010 VA examination through QTC Medical Services (QTC), x-ray findings of the Veteran's left knee showed degenerative arthritic changes with calcinosis and effusion, and at the November 2010 VA examination, the examiner diagnosed the Veteran with osteoarthritis of the knees. Thus, the Board finds the Veteran currently has arthritis of the left knee, so the remaining question is whether his left knee disability is causally related to service, to include as due to the conceded in-service injury.

After a review of the evidentiary record, the Board finds both positive and negative evidence of a link between the Veteran's left knee arthritis and the conceded in-service injury. Negative evidence is shown in the November 2010 VA examination report. The examiner noted the Veteran developed pain in both knees in 2006 and history of a shrapnel wound to the left knee, described as a superficial wound with no bone injury. After a review of the claims file and an examination of the Veteran's left knee, the examiner opined that the Veteran's osteoarthritis of the knees is not caused by or a result of a shrapnel wound as there was no evidence of shrapnel in the Veteran's knee joints.

In contrast, positive evidence is shown in the February 2010 QTC examination report and March 2010 addendum, completed by the same examiner. At the examination, the Veteran reported that he served during World War II and participated in combat activity. The examiner noted that onset of the Veteran's left knee disorder was in March 1945, while serving in the field during World War II. The examiner reviewed the Veteran's treatment records and reported history, which was consistent with the evidentiary record, and conducted an examination of the Veteran's left knee. There was no x-ray evidence of retained shrapnel and he opined that the Veteran's bilateral knee injury caused trauma to the knee and eventual development of arthritis (traumatic). In a March 2010 addendum, the examiner further explained:
 
	[Y]es it is least as likely as not the Veteran's degenerative arthritis of both 	knee joints is due to the bilateral knee shrapnel injury. There is no retained 	shrapnel, as noted in x-ray record December 1944 caused trauma to the 	knees[,] and the eventual development of arthritis (traumatic) as noted in the 	outpatient record from February 2002 acknowledging knee problems and 	arthritis from [emergency room] record on December 2008.

As a result, the Board finds that there is both positive and negative evidence of record. The Board is certainly aware that the November 2010 VA examination report concluded that the Veteran's arthritis of the left knee is not caused by or a result of a shrapnel wound. However, the Board conceded the Veteran's claimed in-service injury due to his combat service and the February 2010 QTC examination report and March 2010 addendum acknowledge a positive nexus between the Veteran's current left knee disability and the conceded in-service injury.  

The Veteran is competent to give evidence about observable symptoms, such as testifying that he still has pain in his knee at the September 2011 Board hearing. See Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that a layperson may provide competent evidence to establish a diagnosis where the lay person is "competent to identify the medical condition"). In addition, the evidence of record is void of any intercurrent event or injury to the Veteran's left knee.  

Based on the aforementioned positive and negative evidence of record, the Board finds that the evidence is in equipoise. When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant. Reasonable doubt exists because the approximate balance of positive and negative evidence, either qualitatively and quantitatively, does not satisfactorily prove or disprove the claim. It is substantial doubt and one within the range of possibility as distinguished from pure speculation or remote possibility. 38 C.F.R. § 5107(b) (2011); Gilbert, 1 Vet. App. at 53-56. 

Given the facts of this case, and with resolution of all reasonable doubt in the Veteran's favor, the Board finds that service connection is warranted for traumatic arthritis of the left knee, to include as due to a shrapnel wound.       

B. Right Knee

Under 38 U.S.C.A. § 7105 (West Supp. 2010), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision. 38 C.F.R. §§ 20.202, 20.204(b) (2011). Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing. 38 C.F.R. § 20.204(c) (2011).

During the September 2011 Board hearing, the Veteran withdrew from consideration the issue of entitlement to service connection for traumatic arthritis of the right knee, to include as due to a shrapnel wound. As the Veteran has withdrawn his appeal as to the stated issue, there remains no allegation of errors of fact or law for appellate consideration. Accordingly, the Board does not have jurisdiction to review the appeal on the issue, and it is dismissed without prejudice.


ORDER

Entitlement to service connection for traumatic arthritis of the left knee, to include as due to a shrapnel wound, is granted. 

The appeal as to the issue of entitlement to service connection for traumatic arthritis of the right knee, to include as due to a shrapnel wound, is dismissed.


REMAND

The record as it stands is currently inadequate for the purpose of rendering a fully informed decision as to the claims of entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depression, and to a TDIU. Where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order for VA to fulfill its statutory duty to assist the Veteran to develop the facts pertinent to the claim. Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

In a July 2008 personal statement, via a VA Form 21-4138, the Veteran asserted that service connection is warranted for PTSD due to his combat service, and most recently at the September 2011 Board hearing, the Veteran's representative contended the issue on appeal should include depression. Given the Veteran's combat status, as discussed above, his claimed in-service stressors are conceded and accepted as consistent with his active service. 38 U.S.C.A. § 1154(b) (West Supp. 2010); 38 C.F.R. § 3.304(d) (2011). 

Review of the evidentiary record shows the Veteran suffered from PTSD symptoms in an October 2008 private psychiatric assessment. He was diagnosed by Dr. M. Y. with depression not otherwise specified (NOS), rule out (r/o) PTSD in a June 2009 VA outpatient mental health consultation record. In June 2009, a VA a social worker noted the Veteran had some PTSD symptoms related to traumatic events from World War II. In a July 2009 addendum, the social worker further explained that the Veteran's depression symptoms were normal after considering the Veteran was dealing with cancer, chronic pain, isolation from the community, and with being a widow, and that many of the Veteran's memories related to trauma were caused by chronic pain related to the gun shot injury to his arm.

However, September 2008 and December 2010 VA examination reports reflect the Veteran failed to meet the American Psychiatric Association's: Diagnostic and Statistical Manual of Mental Disorders-IV (DSM-IV) criteria for PTSD. Both examiners indicated the presence of PTSD symptoms but both reports showed no Axis I diagnosis.  Neither examiner provided a rationale and both reports indicate that no medical opinion was requested.  

Because VA undertook to provide an examination for the claim on appeal, the Board must ensure that the examination report is adequate in order to render a fully informed decision. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). In this case, VA examination reports are inadequate because neither report provides sufficient explanation for no psychiatric diagnosis in light of the medical evidence of record and the notations in each report of the presence of PTSD symptoms. Thus, an additional examination is needed for an appropriate examiner to ascertain whether the Veteran has a current psychiatric disorder, to include PTSD and depression, and if so, to provide the appropriate opinion(s) regarding the etiology. 

Additionally, the Veteran testified at the September 2011 Board hearing that he receives treatment at Cabana Mental Health. Since VA has notice of outstanding treatment records that are potentially relevant to his claim for an acquired psychiatric disorder, VA has a duty to obtain these records. 38 U.S.C.A. § 5103A(c) (West Supp. 2010); 38 C.F.R. § 3.159(c) (2011).  

With regard to the claim of entitlement to a TDIU, since the Veteran's claim for entitlement to service connection for traumatic arthritis of the left knee is now granted and his claim for an acquired psychiatric disorder is being remanded, the Board finds that adjudication of these claims may impact adjudication of the TDIU claim, thus they are inextricably intertwined and the TDIU claim must also be remanded. See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991). 

Therefore, in order to give the Veteran every consideration with respect to the present appeal and to ensure due process, this matter is REMANDED for the following actions:  

1. The RO should attempt to obtain the following records: 

   A. Obtain the necessary authorization from the Veteran to obtain all of the Veteran's clinical and/or hospitalization records from Cabana Mental Health, as identified by the Veteran at the September 2011 Board hearing. The Veteran should be requested to sign any necessary authorization for release of these records to VA.
   
   B. Obtain all outstanding records of VA treatment pertaining to the Veteran's claimed acquired psychiatric disorder, to include PTSD and depression, from December 2008, the date of the most recent VA outpatient treatment record, to the present. 

All efforts to obtain such records should be fully documented, and all facilities must provide a negative response if records are not available. If the requested information is unavailable, the Veteran and his representative should be apprised of such and given the opportunity to submit the requested information as required under 38 U.S.C.A. § 5103A(c) and 38 C.F.R. § 3.159(c).

2. Schedule the Veteran for the appropriate VA examination to determine the diagnosis of each current psychiatric disorder, to include PTSD and depression, and to determine whether there is a causal relationship between the conceded in-service stressors and each psychiatric disorder present. To the extent possible, the examination should be conducted by an examiner who has not previously seen or examined the Veteran. The claims file, including a copy of this remand and a complete and accurate account of the conceded in-service stressors, must be made available to the examiner for review, and the examination report should reflect that such review has been accomplished. All necessary testing should be conducted and all appropriate diagnoses should conform to the psychiatric nomenclature and diagnostic criteria contained in the DSM-IV.

If the Veteran is found to have PTSD, the examiner is requested to identify the diagnostic criteria, and specifically address whether the conceded in-service stressors are adequate to support the diagnosis of PTSD and whether the Veteran's symptoms are related to the conceded stressors.

If the Veteran is found to have a psychiatric diagnosis other than PTSD, the examiner must provide an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that such disorder(s) had its origin in service or is in any way related to the Veteran's active service.  

All opinions expressed must be supported by a complete rationale. If the examiner is unable to provide the requested opinion(s) without resorting to speculation, it should be so stated and he/she must discuss why an opinion is not possible.

3. Thereafter, the issues of entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depression, and to a TDIU claim should be readjudicated. If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.
 
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment. The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).






Department of Veterans Affairs


